564Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 9, the limitation “TSV” should change to “through substrate via (TSV)”.  Appropriate correction is required.
Claim 9 line 3, the limitation “the first transistor” should change to “a first transistor”.  Appropriate correction is required.
Claim 9 lines 5-6, the limitation “a first transistor” should change to “the first transistor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0168935) in view of Lin et al. (US 2012/0193785).
As for claims 1 and 4-6, Huang discloses in Figs. 7-22 and the related text a method for forming a semiconductor device structure, comprising: 
forming a conductive feature 30 in a first wafer 10A (Fig. 14); 
forming a first bonding layer 41 over the conductive feature 30, wherein the conductive feature 30 is formed in an insulating layer 15/33 (Fig. 16); 
bonding the first wafer 10A and a second wafer 10B by bonding the first bonding layer 41 [0035]; 
forming a second transistor 13 [0027] in a front-side of the second wafer 10B; and 
after forming the second transistor 13 in the front-side of the second wafer 10B,
forming a second TSV 149 through the first wafer 10A and the second wafer 10B, 

Huang does not disclose forming a second bonding layer over a second wafer and forming a first TSV through the second wafer, wherein the first TSV stops at the conductive feature, a bottom surface of the first TSV is leveled with a top surface of the insulating layer, and the interconnect structure has a surface in direct contact with the first TSV.
Lin et al. each in Figs. 80-85 and the related text forming a second bonding layer 32 over a second wafer 2/211 and forming a first TSV 216a/216b through the second wafer 2/211, wherein the first 216a/216b stops at a conductive feature 214a, a bottom surface of the first TSV 216a/216b is leveled with a top surface of the insulating layer 36, and the interconnect structure 99 has a surface in direct contact with the first TSV 216a/216b (Fig. 85).  
Huang and Lin et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to include forming a second bonding layer over a second wafer, forming a first TSV through the second wafer, wherein the first TSV stops at the conductive feature and a bottom surface of the first TSV is leveled with a top surface of the insulating layer and the interconnect structure has a surface in direct 
Huang in view of Lin et al. teach the second TSV has a second height greater than a first height of the first TSV.  

As for claim 7, the combined device disclosed substantially the entire claimed invention, as applied in claim 1, Huang in view of Lin et al. further discloses before forming the first TSV, forming a contact plug 27 on a front-side of the second transistor 13, wherein the contact plug 27 is in direct contact with a top surface (of layer 15) of the second wafer.  

As for claims 15-18, Huang discloses in Figs. 7-22 and the related text a method for forming a semiconductor device structure, comprising: 
bonding a first wafer 11/10A to a second wafer 11/10B by a first bonding layer 41 and a second bonding layer 32; thinning a portion of the second wafer (FIG. 12 [0032]); 
forming a second transistor 13 in a front-side of the second wafer 11/10B (fig. 7/16); forming a contact plug 27 on the second transistor 13; and after forming the contact plug 27 on the second transistor 13, 
forming a first transistor (13 of 10A) over a front-side of the first semiconductor wafer 11/10A, wherein a front-side of the first transistor (13 of 10A) faces to a back-side of the second transistor (13 of 10B), 
forming a second TSV 149 through the second wafer 11/10B and a portion of the first wafer 11/10A, after forming the second TSV 149, 

Huang does not disclose a second bonding layer and forming a first TSV 21Client's Docket No.: TSMC P20130518US03TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fthrough the second wafer, such that the first TSV stops at the first bonding layer and the interconnect structure has a surface in direct contact with the first TSV.  
Lin et al. each in Figs. 80-85 and the related text forming a second bonding layer 20 over a second wafer 211 and forming a first TSV 216a/216b through the second wafer 211, wherein the first TSV 216a/216b stops at a first bonding layer 44 [0184, fig. 84] and the interconnect structure 99 has a surface in direct contact with the first TSV 216a/216b (Fig. 85).  
Huang and Lin et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to include a second bonding layer and forming a first TSV 21Client's Docket No.: TSMC P20130518US03TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fthrough the second wafer, such that the first TSV stops at the first bonding layer and the interconnect structure has a surface in direct contact with the first TSV as taught by Lin et al., in order to provide bonding interface layers and provide interconnections (Lin et al. [0091]).
Huang in view of Lin et al. teach a bottom surface of the second TSV is lower than the first transistor.  

Claims 2, 3, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin et al. and further in view of Sklenard et al. (US 2013/0193550).
As for claim 2-3, the combined device disclosed substantially the entire claimed invention, as applied in claim1, except before forming the second transistor in the front-side of the second wafer, thinning the front-side of the second wafer, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer.    
Sklenard et al. teach in Figs. 3C-3E and the related text before forming the second transistor T4 in the front-side of the second wafer 42, thinning the front-side of the second wafer 42, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer [0053] - [0054].    
Huang, Lin et al. and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the step of before forming the second transistor in the front-side of the second wafer, thinning the front-side of the second wafer, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]).


Sklenard et al. teach in Figs. 3D-3E and the related text no devices are formed in the 20Client's Docket No.: TSMC P20130518US03 TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fsecond wafer before bonding the first wafer to the second wafer, and wherein no devices are formed in the second wafer before thinning the portion of the second wafer [0054].
Huang, Lin et al. and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to include no devices are formed in the20Client's Docket No.: TSMC P20130518US03 TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fsecond wafer before bonding the first wafer to the second wafer, and wherein no devices are formed in the second wafer before thinning the portion of the second wafer as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin et al. and further in view of Chen et al. (US 2011/0037144).
As for claims 8, Huang and Lin et al. disclosed substantially the entire claimed invention as applied in claim 1, except thinning a backside of the first wafer to expose the second TSV.  

Huang, Lin et al. and Chen et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include thinning a backside of the first wafer to expose the second TSV, as taught by Chen et al, in order to reduce thickness (Chen et al. [0028]).


Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sklenard et al.
As for claims 9, 11 and 13, Huang discloses in Figs. 7-22 and the related text a method for forming a semiconductor device structure, comprising: forming a conductive feature 30 in an insulating layer 15 in a first wafer (11/15 of 10A), wherein the conductive feature 30 is above the first transistor (13 of 10A); bonding the first wafer (11/15 of 10A) to a second wafer (11/15 of 10B) by a bonding layer 41, wherein the bonding layer 41 is formed between the first wafer and the second wafer, wherein a first transistor 13 is formed over a front-side of the first wafer; forming a second transistor (13 of 10B) of the second wafer, wherein a back-side of the second transistor faces to a front-side of the first transistor (fig. 16); and after forming the second transistor in the of the second wafer, forming a first TSV 149 in the second wafer (Fig. 18).  

Sklenard et al. teach in Figs. 3C-3E and the related text thinning a portion of the second wafer 42 to form an exposed surface and the second transistor T4 form in the exposed surface of the second wafer (fig. 3E), wherein no devices are formed in the 20Client's Docket No.: TSMC P20130518US03 TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fsecond wafer before bonding the first wafer to the second wafer, and wherein no devices are formed in the second wafer before thinning the portion of the second wafer [0054].
Huang and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to include thinning a portion of the second wafer to form an exposed surface and the second transistor form in the exposed surface of the second wafer, wherein no devices are formed in the20Client's Docket No.: TSMC P20130518US03 TT's Docket No.: 0503-A37913 DCA1-US/linlin/Wil/fsecond wafer before bonding the first wafer to the second wafer, and wherein no devices are formed in the second wafer before thinning the portion of the second wafer as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]).

As for claim 12, the combined device disclosed substantially the entire claimed invention as claimed in claim 9, Huang further discloses forming a contact plug (27 of 10B) on a front-side of the second transistor 13, wherein the contact plug 27 is away from the bonding layer 41 (fig. 16).  

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sklenard et al and further in view of Lin et al. 
As for claims 10, Huang and Sklenard et al. disclose method as claimed in claim 9, Huang further disclose wherein the step of forming the conductive feature 30 comprises a second portion in direct contact with the first TSV 149.  
Huang did not teach forming a first surface of the conductive feature having a first portion in direct contact with the bonding layer.
Lin et al. teach in Fig. 84 and the related text forming a first (upper) surface of the conductive feature 214a having a first portion in direct contact with the bonding layer 44.
Huang, Lin et al. and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include forming a first surface of the conductive feature having a first portion in direct contact with the bonding layer as taught by Lin et al., in order to improve interconnections. 

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Sklenard et al. and Lin et al.
As for claim 9 and 14, Huang discloses in Figs. 7-22 and the related text a method for forming a semiconductor device structure, comprising: forming a conductive feature 30 in an insulating layer 15 in a first wafer (11/15 of 10A), wherein the conductive feature 30 is above the first transistor (13 of 10A); bonding the first wafer (11/15 of 10A) to a second wafer (11/15 of 10B) by a bonding layer 41, wherein the bonding layer 41 is formed between the first wafer and the second wafer, wherein a first transistor 13 is formed over a front-side of the first wafer; forming a second transistor (13 of 10B) of the second wafer, wherein a back-side of the second transistor faces to a front-side of the first transistor (fig. 16); and forming a second TSV 149 through a portion of the first wafer 11/10A and the second wafer 11/10B, wherein the second TSV 149 is in direct contact with the insulating layer 15 (Fig. 16).
Huang does not disclose thinning a portion of the second wafer to form an exposed surface and the second transistor form in the exposed surface of the second wafer, and after forming the second transistor in the of the second wafer, forming a first TSV 149 in the second wafer.
Sklenard et al. teach in Figs. 3C-3E and the related text thinning a portion of the second wafer 42 to form an exposed surface and the second transistor T4 form in the exposed surface of the second wafer (fig. 3E [0054]).
Lin et al. teach in Figs. 82-84 and the related text after forming the second transistor 7 in the of the second wafer 2/211, forming a first TSV 216a/216b in the second wafer 2/211.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huang to include thinning a portion of the second wafer to form an exposed surface and the second transistor form in the exposed surface of the second wafer as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]) and after forming the second transistor in the of the second wafer forming a first TSV 149 in the second wafer, as taught by Lin et al., in order to and provide interconnections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRANG Q TRAN/Primary Examiner, Art Unit 2811